 


110 HRES 430 EH: calling for Iran to immediately release five dual Iranian-American citizens currently being held unjustly.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
 IV 
110th CONGRESS 
1st Session 
H. RES. 430 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
calling for Iran to immediately release five dual Iranian-American citizens currently being held unjustly. 
 
 
Whereas Haleh Esfandiari, Ph.D., holds dual citizenship in the United States and Iran; 
Whereas Dr. Esfandiari taught Persian language and literature for many years at Princeton University, where she inspired untold numbers of students to study the rich Persian language and culture; 
Whereas Dr. Esfandiari is a resident of the State of Maryland and the Director of the Middle East Program at the Woodrow Wilson International Center for Scholars in Washington, D.C. (referred to in this preamble as the Wilson Center); 
Whereas, for the past decade, Dr. Esfandiari has traveled to Iran twice a year to visit her ailing now-93-year-old mother; 
Whereas, in December 2006, on her return to the airport during her last visit to Iran, Dr. Esfandiari was robbed by three masked, knife-wielding men, who stole her travel documents, luggage, and other effects; 
Whereas, when Dr. Esfandiari attempted to obtain replacement travel documents in Iran, she was summoned to an interview by Iran’s Ministry of Intelligence; 
Whereas Dr. Esfandiari was interrogated by the Ministry of Intelligence for seven to eight hours per day; 
Whereas the questioning by the Ministry of Intelligence focused on the Middle East Program at the Wilson Center; 
Whereas Dr. Esfandiari answered all questions to the best of her ability, and the Wilson Center also provided extensive information to the Ministry in a good faith effort to aid Dr. Esfandiari; 
Whereas Lee Hamilton, former United States Representative and president of the Wilson Center, has written to Iranian leader Mahmoud Ahmadinejad to call his attention to Dr. Esfandiari’s dire situation; 
Whereas Mr. Hamilton repeated that the Wilson Center’s mission is to provide forums to exchange views and opinions and not to take positions on issues, nor try to influence specific outcomes; 
Whereas the lengthy interrogations of Dr. Esfandiari by the Ministry of Intelligence of Iran stopped on February 14, 2007, but she heard nothing for ten weeks and was denied her passport; 
Whereas, on May 7, 2007, Dr. Esfandiari was summoned to the Ministry of Intelligence and taken immediately to Evin prison, where she was arrested and is currently being held; 
Whereas Iran’s Intelligence Ministry has implicated Dr. Esfandiari and the Wilson Center in advancing what it alleges is the United States Government’s aim of a soft revolution in Iran; 
Whereas Parnaz Azima holds dual citizenship in the United States and Iran; 
Whereas Ms. Azima is a journalist for Radio Farda; 
Whereas the Iranian Government confiscated the passport of Ms. Azima when she arrived in Iran to visit her ill mother in January of 2007; 
Whereas the Iranian authorities have interrogated Ms. Azima on multiple occasions; 
Whereas Ms. Azima’s attorney was told in April 2007 that she would be detained in Iran for at least two years or more; 
Whereas social scientist Kian Tajbakhsh was arrested in mid-May by Iranian security officials while consulting for the Open Society Institute, which runs humanitarian programs in Iran; 
Whereas Mr. Tajbakhsh holds dual citizenship in the United States and Iran; 
Whereas Mr. Tajbakhsh was retained by the Open Society Institute as a consultant to facilitate public health, humanitarian assistance, and urban planning projects that were undertaken openly and with the knowledge of the Iranian Government; 
Whereas on May 31, 2007, a State Department spokesman announced that California businessman Ali Shakeri, who holds dual citizenship in the United States and Iran, had been arrested approximately ten days earlier; 
Whereas Mr. Shakeri serves on the board of University of California at Irvine’s Center for Citizen Peacebuilding, a research institution that seeks to promote reconciliation and sustainable peace in areas of international conflict; 
Whereas Mr. Shakeri’s arrest occurred as he sought to leave the country after having visited his ill mother, who passed away during his stay; 
Whereas reports indicate that a fifth dual American-Iranian citizen, who has thus far remained anonymous, has also been imprisoned unjustly by Iranian authorities; 
Whereas the Iranian Government has yet to produce evidence of wrongdoing by any of these individuals to justify its actions toward them; and 
Whereas Dr. Esfandiari, Ms. Azima, and Mr. Tajbakhsh have been charged with espionage and, if convicted, face execution: Now, therefore, be it  
 
That Iran should immediately and unconditionally release dual Iranian-American citizens Dr. Haleh Esfandiari, Ms. Parnaz Azima, Mr. Kian Tajbakhsh, Mr. Ali Shakeri, and a fifth unnamed individual also being detained against his will, replace their lost travel documents, cease its tactics of harassment, and permit them to leave Iran.  
 
Karen L. HaasClerk.
